NEWS Exhibit 99 For Release: October 30, 2009 Investor Contact: Tim Thorp 218-723-3953 tthorp@allete.com Contact: Amy Rutledge 218-723-7400 218-348-2961 arutledge@mnpower.com ALLETE reports third quarter 2009 earnings DULUTH, Minn. – ALLETE (NYSE: ALE) today reported third quarter 2009 earnings of 49 cents per share, compared with 85 cents in the same period a year ago. Net income in the third quarter of 2009 was $16.0 million on operating revenue of $178.8 million, compared with net income of $24.7 million and revenue of $201.7 million in the third quarter of 2008. Last year’s results were boosted by a $4.9 million, or 15 cents per share, non-recurring item. Net income from ALLETE’s Regulated Operations segment was $16.6 million compared to $19.2 million in the third quarter 2008. Total kilowatt-hour sales declined approximately 10 percent from year-ago levels due to economic conditions that impacted all classes of retail electric customers. The lower retail sales were partially offset by sales to other power suppliers. In addition, currently authorized interim electric rates are lower compared with the third quarter of 2008, resulting in reduced revenue year-over-year. “The first eight months of the year have been difficult for our taconite customers,” said Chairman and CEO Don Shippar. “However, we are encouraged that they have begun to increase their production.” ALLETE’s Investments and Other segment reported a loss of $600,000 in the third quarter of 2009, compared to net income of $5.5 million in the comparable period a year ago. The difference is mainly due to the aforementioned non-recurring item: a positive resolution of two outstanding tax issues in the third quarter of 2008.
